DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JOHN G. FISHMAN,
                            Appellant,

                                    v.

 REEMPLOYMENT ASSISTANCE APPEALS COMMISSION and PALM
    BEACH COUNTY BOARD OF COUNTY COMMISSIONERS,
                      Appellees.

                              No. 4D20-2156

                          [October 21, 2021]

  Appeal from the State of Florida, Reemployment Assistance Appeals
Commission; L.T. Case No. R.A.A.C. Docket No. 20-01014.

   John G. Fishman, Wellington, pro se.

   Amanda L. Neff, Chief Appellate Counsel, and Katie E. Sabo,
Tallahassee, for appellee Reemployment Assistance Appeals Commission.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.